Exhibit 10.24
SUMMARY OF BOARD COMPENSATION
Non-employee directors of Pacific Sunwear of California, Inc. (the “Company”)
receive compensation for their services to the Board of Directors and related
committees as follows:

          Amount   Description $ 50,000    
Lead director annual retainer, disbursed in five equal payments for each
regularly scheduled Board meeting.
       
 
  30,000    
Annual retainer for all other non-employee directors, disbursed in five equal
payments for each regularly scheduled Board meeting.
       
 
  10,000    
Audit committee chairman annual retainer, disbursed in same manner as Board
member annual retainer (excludes lead director).
       
 
  5,000    
Non-audit committee chairman annual retainer, disbursed in same manner as Board
member annual retainer (excludes lead director).
       
 
  3,000    
Attendance fee for each in-person Board meeting.
       
 
  1,250    
Attendance fee for each telephonic Board meeting or committee meeting of any
kind.

     All directors are reimbursed for expenses incurred in attending meetings of
the Board of Directors.1 Each non-employee director of the Company currently
receives, and will continue to receive, an annual award grant of 9,000 stock
appreciation rights, which have a base price equal to the closing market price
of the Company’s common stock on the date of the grant and are payable in shares
of common stock. Sally Frame Kasaks, who is the Chief Executive Officer of the
Company, is not paid any fees or additional remuneration for her services as a
member of the Board of Directors.
 

1   To the extent any expense reimbursements provided for in this Summary of
Board Compensation are taxable to a director and provide for a deferral of
compensation within the meaning of Section 409A of the Internal Revenue Code,
the director shall complete all steps required for reimbursement so as to
facilitate payment, and any such reimbursements shall be paid to the Director on
or before December 31 of the calendar year following the calendar year in which
the expense was incurred. Such reimbursements shall not be subject to
liquidation or exchange for other benefits, and the expenses eligible for
reimbursement in one calendar year shall not affect the expenses eligible for
reimbursement in any other calendar year.

